Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art reference(s) fail to teach the species of elastomers or rubbers identified in claim 1. Applicant further argues that the reference only teaches EPDM and thus, cannot anticipate or render obvious claim 1 as written. 
Examiner respectfully disagrees. While the primary reference of Chakraborty teaches EPDM, the reference teaches the substrate may be chosen from a variety of resins (see paragraph 0043) to include nitrile rubber, fluorine content fluoroelastomer rubbers and polyurethanes, all of which are recited in claim 1. Furthermore, the rejection further relies on the secondary reference of Muramatsu to teach specific polymers (rubbers, resins and polyurethanes) to address the compounds listed in claim 1 (see final rejection page 4). Therefore, the examiner contends that the combination of Chakraborty in view of Muramatsu renders obvious the polymers as recited and the claims as written.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Miller whose telephone number is (571)272-1534. The examiner can normally be reached Mon-Fri ~9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached at 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783